Citation Nr: 1815193	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for degenerative arthritis of the left hip.

3.  Entitlement to service connection for degenerative arthritis of the right hip.

4.  Entitlement to service connection for degenerative arthritis of the left knee.

5.  Entitlement to service connection for degenerative arthritis of the right knee.


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2010, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A copy of this hearing transcript has been included in the claims file for review.

In August 2013, February 2016, and March 2017 the Board remanded this appeal for further development.  The record reflects substantial compliance with the previous remand orders.  

The Veteran's original claim of entitlement to service connection for degenerative arthritis of multiple joints was previously before the Board in August 2013, February 2016, and March 2017, at which times it was remanded for further development.  Additionally, in light of the evidence presented, the Board has recharacterized the Veteran's claim of entitlement to service connection for degenerative arthritis of multiple joints as separate claims of entitlement to service connection for degenerative arthritis of the left hip, right hip, left knee, and right knee, as reflected on the title page of this decision.

The issues of entitlement to service connection for degenerative arthritis of the left hip, right hip, left knee, and right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The competent evidence of record does not show a causal connection between the Veteran's glaucoma and his active service. 


CONCLUSION OF LAW

The Veteran's glaucoma was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case (SOC) dated April 2009 and supplemented in June 2013, May 2014, June 2016, and January 2018.

The Veteran's service treatment records (STRs), while admittedly incomplete, are silent for complaint, diagnosis, or treatment of glaucoma.  His March 1974 enlistment exam noted a problem with color vision and defective vision.  An eye exam from April 1974 was noted "routine."  An STR from June 1975 noted complaint of right eye twitching and left eye watering for about one week.  An August 1975 eye exam was noted "routine."  The first documented treatment for glaucoma in the record is not until 2002.  No medical professional is on record suggesting that the Veteran's glaucoma either began in service, was aggravated by service, or was caused by service.  

The Veteran stated on his June 2009 Form 9 that while his glaucoma was not diagnosed until after service, his increasingly strong prescriptions in service indicate that his glaucoma was present but the military failed to diagnose it.  At his January 2010 DRO hearing, the Veteran explained that he believed his glaucoma was related to service because all parts of the body are related and problems that began in service have likely had an effect on his eyes.  

VA provided an October 2013 examination for eye conditions.  The examiner reviewed the claims file and examined the Veteran, confirming the Veteran's diagnosis approximately 10 years prior and reviewing his treatment history.  The examiner stated that glaucoma has an unknown etiology and opined that the Veteran's glaucoma was not related to "any disability or service activity.  No further reasoning or explanation was provided to support this opinion.  The examiner did not discuss the significance, if any, of the Veteran's in-service symptoms of right eye twitching or left eye watering.  Addendum's from January 2014 and April 2014 clarified that the examiner had reviewed the claims file and that ocular twitching and tearing are not usual precursors to glaucoma.  

After a February 2016 remand specifically ordered a more complete rationale for the October 2013 VA examiner's opinion, the examiner submitted a March 2016 addendum opinion.  The March 2016 addendum opinion reiterated that the Veteran's glaucoma was diagnosed in 2002 and that twitching and tearing are not usual precursors to glaucoma.  No further information or reasoning was provided. 

A May 2016 Independent Medical Opinion  (IMO) by a different medical professional than the October 2013 examiner provided a more comprehensive rationale.  This examiner reviewed the Veteran's claims file and e-folder and explicitly considered the Veteran's in-service symptoms.  She explained that glaucoma is a posterior eye chamber condition that results from an optical neuropathy associated with high blood pressure, whereas eyelid twitching is a movement disorder affecting the muscles in the anterior aspect of the eye.  Therefore, the examiner opined that the Veteran's eye twitching, which related to different part of the eye and had a different pathophysiology was less likely than not a cause or aggravating factor of the Veteran's glaucoma.  

Concerning excessive eye watering, the May 2016 examiner noted numerous known causes and etiologies including: emotion; irritants in the eye; front of eye infection; allergic reaction; small injuries to front of eye;ingrown eyelash; thyroid disease; faulty tear drainage.  She noted that current ophthalmology and military medical literature lacks objective, medically-based, clinical evidence to support a pathophysiologic etiology for glaucoma and left eye watering.  Based on the lack of known causal connection between glaucoma and eye watering, as well as the long list of known causes of eye watering related to the front of the eye, the May 2016 examiner opined that the Veteran's in service left eye watering was less likely than not a symptom, cause, or aggravating factor of his glaucoma.  

In addition to the above, the May 2016 examiner noted that medical literature shows an increased risk of glaucoma with age over 45 years.  In combination with the lack of complaint, diagnosis, or treatment of known glaucoma symptoms before 2002, she opined that the Veteran's glaucoma was less likely than not caused or aggravated by his active service.  The May 2016 examiner also provided reference to the medical literature which supported her conclusion.

The Board finds that the October 2013 VA examiner's opinion and its addendums of January 2014, April 2014, and February 2016 lacked sufficient reasons and bases to support a decision on the Veteran's claim.  However, the May 2016 IMO provided detailed analysis supported by medical literature which came to the same conlusion as the October 2013 examiner.  The Board finds the May 2016 IMO persuasive and assigns it significant probative value.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that his glaucoma was either present but misdiagnosed in service, or that it was caused in some unspecified fashion by his service or service-connected conditions, the Board finds that the detailed and well researched rationale provided by the May 2016 IMO needs to be afforded more probative weight than the Veteran's assertions.  The May 2016 VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, her opinion is afforded significant weight, and it is the most probative evidence of record.

The balance of the evidence is against the Veteran's claim that his glaucoma began in, was caused by, or was aggravated by his active service.  This claim must therefore be denied.  



ORDER

Entitlement to service connection for glaucoma is denied.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An opinion that relies on an inaccurate factual premise can be of little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

In the present case, the Board notes that the record contains a VA opinion from May 2013, an addendum opinion from October 2013 and an independent medical opinion from May 2016, each indicating that it is unlikely that the Veteran's degenerative arthritis of the bilateral hips and knees is related to service.  The Board finds, however, that these opinion are inadequate for two reasons.  First, the Veteran's service treatment records (STRs) contain evidence of a complaint of left knee pain in November 1975.  The reasoning for each of the current VA opinions is based, at least in part, on the lack of complaints related to the left leg during service  or the year following separation.  Therefore, they are based on inaccurate information and can be of only limited probative value.  Second, the reasoning of each current VA opinion is addressing degenerative arthritis of four different joints as if each were exactly the same.  As now reflected on the title page, these are more appropriately viewed as individual conditions for which independent analysis and reasoning is required.  Notably, there is in-service evidence of a sharp bone spur on the non-articular aspect of the right patella.  While this was determined not to be the cause of his in-service symptoms, no current opinion addresses the issue of whether or not this was a precursor to or early manifestation of degenerative arthritis.  Therefore new examinations and opinions-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate medical professional to obtain opinions on the following issues:

The examiner should clearly identify all current disabilities of the left hip, right hip, left knee, and right knee.  Then, with respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should specifically discuss the significance, if any, of the following:

A.  The Veteran's complaint of left knee pain in November 1975. 
B.  The presence of a "sharp spur in the anterior pole of the [right] patella" noted on the July 1975 medical board evaluation.  Specifically, is this at least as likely as not (50 percent or greater probability) a precursor to or early manifestation of the Veteran's current left knee condition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


